DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ramyar Farid on March 3, 2020.

The application has been amended as follows: 

Claim 1
A multilayer capacitor comprising:
            a capacitor body including an active area including a plurality of dielectric layers and a plurality of first and second internal electrodes alternately disposed with the dielectric layer interposed therebetween, upper and lower cover layers disposed on upper and lower surfaces of the active area, and having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces and opposing each other, one ends of the first and second internal electrodes being exposed through the third and fourth surfaces, respectively; 
            first and second external electrodes including first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively, to be connected to the first and second internal electrodes, respectively, and first and second band portions each 
            a plurality of dummy electrodes including a first plurality of dummy electrodes and a second plurality of dummy electrodes,
            wherein the first plurality of dummy electrodes are disposed in the upper and lower cover layers with a dielectric layer interposed therebetween, and exposed through corners of the capacitor body,
wherein at least two of the second plurality of dummy electrodes are respectively disposed between the first band portion and the first and second 
wherein at least another two of the second plurality of dummy electrodes are respectively disposed between the second band portion and the first and second 
wherein a first and second region of the third and fourth surfaces, respectively, corresponding to the active area are devoid of dummy electrodes being exposed there-through, and
wherein four of the second plurality of dummy electrodes are respectively disposed at four corners of at least one of the first or second surface of the capacitor body.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor comprising a first plurality and second plurality of dummy electrodes. The first plurality of dummy electrodes are disposed in the cover regions of the capacitor body, in which no internal electrodes are present, and are exposed through the corners of the ceramic body. At least two of the second plurality of dummy electrodes are disposed between the band portion of the first external electrode and the upper and lower surfaces of the ceramic body. Additionally, at least two of the second plurality of dummy electrodes are disposed between the band portion of the second external electrode and the upper and lower surfaces of the ceramic body. Four of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848